Exhibit 10.1

 

No. of shares subject to option:  «Shares»

Option No:  «GrantNo»

 

CELLDEX THERAPEUTICS, INC.

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

THIS AGREEMENT dated as of «OptDate» (the “Effective Date”), between CELLDEX
THERAPEUTICS, INC., a Delaware corporation (the “Company”), and
«FirstName» «LastName» (the “Optionee”).

 

W I T N E S S E T H:

 

1.                                      Grant of Option.  Pursuant to the
provisions of the Celldex Therapeutics, Inc. 2008 Stock Option and Incentive
Plan (the “Plan”), the Company hereby grants to Optionee, subject to the terms
and conditions herein set forth, the right and option (the “Option”) to purchase
from the Company all or any part of an aggregate of «Shares» shares of Common
Stock, $.001 par value (“Common Stock”), of the Company at the purchase price of
«OptPrice» per share.

 

2.                                      Terms and Conditions.  It is understood
and agreed that the Option is subject to the following terms and conditions:

 

(a)                                  Option Expiration Date.  The Option shall
expire ten years after the Effective Date (such date being herein referred to as
the “Expiration Date”) except as otherwise provided in paragraph (d) of this
Section 2.

 

(b)                                 Vesting of Option.  Except as otherwise
provided in this Agreement, Optionee may purchase from the Company pursuant to
the Option, as follows:

 

100% of the shares subject to the Option at any time after the first anniversary
of the Effective Date.

 

(c)                                   Exercise of Option; Payment of Purchase
Price; Tax Withholding.

 

(i)                                    The Option shall be exercised by Optionee
by notice to the Company stating the number of shares with respect to which the
Option is being exercised.

 

(ii)                                 At the time of any exercise, the purchase
price of the shares as to which the Option shall be exercised shall be paid to
the Company in U.S. Dollars in cash or by check; by delivery of whole shares of
common stock of the Company (“Optionee Stock”) which have been owned by the
Optionee free of any substantial restriction for at least six (6) months, valued
at their fair market value, as determined under Section 5(d)(ii) of the Plan, as
of the first business day preceding the notice of election equal to the purchase
price; by delivering a properly executed exercise notice in a form approved by
the Administrator together with irrevocable instructions to a broker to promptly
deliver to the Corporation the amount of applicable sale or loan proceeds to pay
such purchase price; or by a combination of the foregoing.  Any shares of
Optionee Stock being delivered must be accompanied by a duly executed assignment
to the Company in blank or with stock power attached, together with a written

 

--------------------------------------------------------------------------------


 

representation that such shares of Optionee Stock are owned by the Optionee free
and clear of all liens, claims and encumbrances and such other representations
as the Company shall determine.

 

(iii)                              Upon any exercise of the Option, the Optionee
shall make appropriate arrangements to meet any withholding requirements of
Federal, state, local or foreign tax laws.

 

(d)                                  Exercise Upon Death, Disability or
Termination of Service.

 

(i)                                     In the event of the death of Optionee
while in the service of the Company, the Option may be exercised, to the extent
that Optionee was entitled to do so at the date of Optionee’s termination of
service, by the person or persons to whom Optionee’s rights under the Option
pass by will or applicable law, or if no such person has such right, by
Optionee’s executors or administrators, at any time, or from time to time,
within one (1) year after the date of Optionee’s death, but in no event later
than the Expiration Date.

 

(ii)                                  If Optionee’s service to the Company shall
terminate because of permanent disability, Optionee may exercise the Option to
the extent that Optionee was entitled to do so at the date of termination of
service, at any time, or from time to time, within one (1) year of the date of
termination of service, but in no event later than the Expiration Date.

 

(iii)                               If Optionee’s service to the Company is
terminated for “cause,” as determined by the Administrator, Optionee’s ability
to exercise the Option shall terminate on the date of termination of service.

 

(iv)                              If Optionee’s service to the Company shall
terminate for any reason other than death, permanent disability or “cause,” as
provided for above, Optionee may exercise the Option, to the extent that
Optionee could have done so at the date of termination of service, at any time,
or from time to time, within three (3) months of the date of termination of
service, but in no event later than the Expiration Date.

 

(e)                                   Nontransferability.  The Option shall not
be transferable other than by will or by the law of descent and distribution. 
During the lifetime of Optionee, the Option shall be exercisable only by the
Optionee.

 

(f)                                    Change of Control.  In the event of a
Change of Control, as defined in the Plan, the portion of this Option which the
Optionee is not entitled to exercise shall be accelerated with the occurrence of
the Change of Control and the Optionee shall have the right to exercise such
portion of this Option, subject to the exceptions and terms provided in the
Plan.

 

(g)                                   No Rights as Stockholder.  Optionee shall
have no rights as a stockholder with respect to any shares of Common Stock
subject to the Option prior to the date of issuance of a certificate or
certificates for such shares.

 

(h)                                  No Right to Continued Service.  Neither the
Option nor this Agreement shall confer upon Optionee any right with respect to
continuance of service to the Company, nor shall it interfere in any way with
the right of the Company to terminate Optionee’s service at any time.

 

--------------------------------------------------------------------------------


 

(i)                                      Compliance with Law and Regulations. 
The Option and the obligation of the Company to sell and deliver shares
hereunder shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required.  If at any time the Administrator shall determine in its discretion
that the listing, registration or qualification of the shares covered by the
Option upon any national securities exchange or under any federal or state law,
or the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the sale or purchase of
shares, no shares will be delivered to Optionee unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained, or otherwise provided for, free of any conditions not acceptable to
the Administrator.  If shares are not required to be registered, but are exempt
from registration, upon exercising all or any portion of the Option, Optionee
shall represent that the shares being acquired are being acquired for investment
only and not with a view to their sale or distribution thereof, and shall make
such other representations as deemed appropriate by counsel to the Company. 
Stock certificates evidencing unregistered shares acquired upon exercise of the
option shall be subject to stop transfer instructions by the Company to the
transfer agent for the shares and shall bear any legend required by applicable
state securities laws.

 

(j)                                     Definition.  As used in this Agreement,
“cause” means (i) dishonest statements or acts of the Optionee with respect to
the Company or any affiliate of the Company; (ii) the commission by or
indictment of the Optionee for (A) a felony or (B) any misdemeanor involving
moral turpitude, deceit, dishonesty or fraud (indictment, for these purposes,
meaning an indictment, probable cause hearing or any other procedure pursuant to
which an initial determination of probable or reasonable cause with respect to
such offense is made); or (iii) gross negligence or willful misconduct of the
Optionee with respect to the Company or any affiliate of the Company.

 

3.                                      Optionee Bound by Plan.  Optionee hereby
acknowledges that this Option is subject to all the terms and provisions of the
Plan.  Capitalized terms used in this Agreement but not defined have the
meanings set forth in the Plan.

 

4.                                      Status of Option.  The Option is not
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended.

 

5.                                      Notices.  Any notice hereunder to the
Company shall be addressed to it at its office, 119 Fourth Avenue, Needham,
Massachusetts, 02494-2725; Attention: Controller, and any notice hereunder to
Optionee shall be addressed to Optionee at the address below, subject to the
right of either party to designate at any time hereafter in writing some other
address.

 

6.                                      Counterparts.  This Agreement has been
executed in two counterparts each of which shall constitute one and the same
instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day set forth above.

 

 

 

 

CELLDEX THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Name:

 

 

 

 

 

 

 

Address:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------